ON MOTION
PER CURIAM.

ORDER

Eartha P. Johnson moves for reconsideration of the court’s previous rejection of her petition for review.
The Merit Systems Protection Board issued its final order on November 24, 2008. Johnson received a copy of the Board’s order on November 29, 2008. Johnson’s petition was received by this court on April 10, 2009, more than four months after Johnson received the Board’s final order.
Our review of a Board decision or order is governed by 5 U.S.C. § 7703(b)(1), which provides that “Notwithstanding any other provision of law, any petition for review must be filed within 60 days after the date the petitioner received notice of the final order or decision of the board.” This filing period is “statutory, mandatory, [and] jurisdictional.” Monzo v. Dep’t of Transportation, 735 F.2d 1335, 1336 (Fed.Cir.1984); see also Bowles v. Russell, 551 U.S. 205, 127 S.Ct. 2360, 168 L.Ed.2d 96 (2007) (the timely filing of a notice of appeal in a civil case is a jurisdictional requirement that cannot be waived).
Because Johnson’s petition was not received within 60 days of the date she received the Board’s decision, we must dismiss her petition as untimely.
Accordingly,
IT IS ORDERED THAT:
(1) Johnson’s petition is dismissed.
(2) Ml sides shall bear their own costs.